PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/880,567
Filing Date: 21 May 2020
Appellant(s): Google LLC



__________________
John F Salazar
Middleton Reutlinger
2600 Brown  & Williamson Tower
401S. Fourth Street
Louisville Kentucky 40202
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claims 1, 3-8, 10-18 are rejected under 35 USC 103(a) as being unpatentable over Lord in view of Ledvina.
Appellant Asserts on Pages 12-13:
“The rejection set forth in the Final Office Action fails to disclose “identifying... a first control device... to which the voice utterance was provided by a user’, wherein the identifying is performed by “the one or more computing devices, including the first control device” and wherein “the one or more computing devices, including the first control device, are not specified within the device topology representation”.”

However, in the cited aspects of Lord, the device “to which the voice utterance was provided by a user” is specified within the “device topology representation” the Examiner alleges is present in Lord. Notably, in the Final Office Action, the Examiner admits that “connected devices is interpreted to be the device topology”. Final Office Action, p. 11.

Moreover, while the cited aspects of Ledvina do mention “[d]etermining a more finite location within the general location of the mobile device”, there is no indication in the cited aspects of Ledvina that “the mobile device” is “a first control device... to which the voice utterance was provided by a user”. Thus, the cited references, as applied in the rejection, fail to provide any teaching or suggestion of “identifying... a first control device... to which the voice utterance was provided by a user”, wherein the identifying is performed by “the one or more computing devices, including the first control device” which “are not specified within the device topology representation”.


With respect to claims 1, 8, and 15, the Examiner respectfully disagrees with these assertions. The Appellant appears to individually attack the Lord reference and the Ledvina reference in that “the one or more computing devices, including the first control device, are not specified within the device topology representation” and in Lord the device “to which the voice utterance was provided by a user” is within the “device topology representation”. Firstly, the Examiner cites Lord in para [0047], and makes note that a connected device can be a mobile device. Also, para [0106] of Lord describes the receipt of speech signals from a mobile phone which is a connected device in the network. However, even though the device is a connected device, the Examiner is not interpreting the mobile device to be part of the device topology as asserted by the Appellants and made clear with the incorporation of Ledvina. The Examiner is interpreting the target devices (device to be controlled) to be those in the device topology (see [0158]). Page 12 of the Final Rejection mailed on 11/02/2022 specifically noted that the connected device 102 was interpreted for receiving a voice input from a user. Although, Lord teaches the mobile phone is a connected device it’s not a device that is being controlled based on the voice command but a means to receive the voice input for further processing in order to control a target device.  Ledvina was brought in as a secondary reference to show this point more clearly. Ledvina in col. 2, lines 52-65 specifically describes the mobile device being separate from the accessory device in determining the accessory device. Further col. 11 lines 26-35 and lines 56-67 describes the mobile device and the access point devices are not part of the accessory devices (i.e. topology) and these access points are used to determine location of the mobile device. This is the same device as being discussed in Lord for which voice input is received.

Appellant asserts on page 14-15:
The cited aspects of Ledvina further disclose that “as shown in FIG. 8, when the sensors of the mobile device determines that the user is outside of their front door, a user interface as shown in FIG. 8 can be displayed to the user... the light information and temperature information of the lights and thermometer in the kitchen will automatically be provided to a user based on their location and based on learned information regarding the devices the user will operate while at the front door area.” [Col. 22, In. 4-14]. 

The description of FIG. 8 in Ledvina fails to disclose how “the mobile device determines that the user is outside of their front door’, except that it is performed by “the sensors of the mobile device”. Nor is there any indication in the description of FIG. 8 that the “front door area” of Ledvina is included in a “device topology representation”.


The Appellant asserts that the secondary reference of Ledvina fails to disclose how “the mobile device determines that the user is outside their front door” and that the front door area is included in the device topology representation. the Examiner respectfully disagrees with these assertions. The Examiner notes that Figure 8 shows a specific topology representation of the Kitchen, where Figure 10 shows the front door area as part of a topology representation. Further, in col. 22, lines 46-50 of Ledvina, information that the user would like displayed on a user interface regarding the accessory devices that are suggested are presented. In col. 12, lines 55-60, a user can assign accessory devices to particular rooms and a database of accessory devices and the rooms are maintained (i.e. device topology). This establishes the topology representation of the various devices and associated rooms that the system internally maintains as well as presents via the user interface. Ledvina in col 5, lines 12-15 describes that prediction of the use of an accessory device can occur based on location of the mobile device and suggested to the user. An example of this is provided in Col 22, lines 22-30, where based on a location of the user certain devices can be presented to the user. The porch is part of a house and is interpreted to be within a structure as claimed. This citation further shows the determination of where in the house the user is in order to make these prediction of commands possible therefore is based on the representations of Figure 8+10. In Ledvina col. 11, lines 15-60 is where description is provided as to how a user is located based off GPS and a finite level analysis. As noted above, this finite level analysis is performed by devices not within the topology but access points, or router or a Bluetooth router. 

Appellant asserts on pages on pages 15-16:
The cited aspects of Ledvina further disclose that “predicting an application based on a sensor position may be a dual level procedure” wherein “GPS data may be received to determine a general location of the mobile device” and then “[t]he mobile device may initiate a determination of a sensor position of the mobile device’, wherein “[t]he sensor position may correspond to a location within the general location at a finer resolution than what can be achieved by using GPS data’. [Col. 11, In. 15-35].

However, the Applicant’s attorney notes that, the very next line of the Advisory Action after citing this portion of Ledvina reads, “The Examiner notes Col. 11, lines 45- 55 notes that the sensor positions and the mobile device are used to predict the accessory devices and thus are not part of the device topology representation”. (emphasis added). 

Advisory Action, p. 2. Thus, there is no indication in that the “determination of a sensor position of the mobile device” of Ledvina would include “accessing” a “device topology representation”, much less “determining, by the one or more computing devices... and based on accessing the device topology representation, that a current location of the user is within a particular structure of the plurality of structures [as specified within the device topology representation]’’, as set forth in the independent claims.

The Examiner respectfully disagrees with these assertions. The Examiner is not clear as to what the Appellant is trying to argue here. However, it appears the Appellant is asserting that Ledvina does not show how the determination of the position of the mobile device includes accessing of a device topology representation and on that basis determining a current location of the user within a particular structure. The Examiner presents the same reasoning as in the above paragraphs in order to show how “the one or more computing devices” is shown without use of the accessory devices. The identification of the mobile device and its location will yield in the determination of the user and in turn allow the system where the user is located in the house based on the database which is maintained (as evidence above). Furthermore, the Examiner notes that in Ledvina that the accessory devices (devices in the device topology) can also be used to determine location of the user in a particular structure as described in col.  12, lines 45-56, where motion detectors in the accessory devices can be used to determine location of a user and user proximity to an accessory device. 

 Appellant asserts on page 17:
However, the Appellant’s attorney respectfully submits that using the “accessory devices” to determine “the dimensions or location of a room and in order to obtain a spatial relationship of accessory devices in a room” such that the “accessory devices” can “be identified according to the particular room or area in the home to which they belong”, and using “[m]otion detectors and motion sensors in, for example, the accessory devices” to “aggregate data regarding a user's movement in a room or area” and “determine a location of one or more users’, fail to provide any teaching or suggestion of “identifying ... a particular room...as specified by the device topology representation for the particular structure, that corresponds to a current location of the user” and “based on the device topology representation”, much less where the “identifying” is performed by “one or more computing devices” that are “not specified within the device topology representation” as set forth in the independent claims.

The Applicant’s notes that, in addressing the above remarks from the Response to the Final Office Action submitted on January 3, 2022, the Advisory Action mailed January 18, 2022 alleges that the “accessory devices” of Ledvina are specified within the device topology representation, such that the “location” determination in Ledvina is “based on the device topology representation”. However, the Applicant’s attorney again notes that the independent claims specify that the “identifying” is performed by “one or more computing devices” that are “not specified within the device topology representation” as set forth in the independent claims. 

Accordingly, even assuming the cited aspects of Ledvina do disclose the above “identifying” features (an allegation to which the Applicant’s attorney does not acquiesce), the cited aspects of Ledvina wholly fail to provide any teaching or suggestion that the above “identifying” features are performed by “‘one or more computing devices” that are “not specified within the device topology representation” based on the Advisory Action’s own admission.

The Examiner respectfully disagrees with these assertions. The Examiner would like to note that the Appellant appears to be asserting that Ledvina fails to teach the second “identifying…” limitation. The Examiner notes that this limitation is based on both the one or more computing devices AND the device topology representation in order to identify the room which exists in a device topology and corresponds to a current location of the user relative to the device topology. This is clearly taught in Ledvina. More specifically, in col. 4, lines 23-34 of Ledvina, mobile devices can generate sensor positions to determine location of a user and what room a user is located in. Col. 12, lines 23-60 of Ledvina, provides description of accessory devices being able to be used in order to determine location of a room and a spatial relationship of the accessory devices in the room and relative location of user in the room. Col. 22, lines 10-16 of Ledvina provides an example which clearly shows where a user was located and which devices where the user is located to suggest accessory devices. Therefore, Ledvina shows the use of the accessory devices within the topology AND the mobile devices outside the topology to be used to identify a room based on user current location. Therefore, the Examiner has properly construed the claim language contrary to Appellant’s arguments.  

Appellant asserts on page 18:
The cited aspects of Ledvina disclose that “when the user is in a particular area (e.g., front door area), accessory devices from more than one location in, for example, from several rooms in the house, may be provided to the user. For example, all of the lights in the bedrooms of the house can be displayed to the user on the user interface, when the user is at the front door area. The accessory devices can also be identified according to the particular room or area in the home to which they belong.” Ledvina, Col. 22, In. 22-29. 

Thus, these further cited aspects of Ledvina merely disclose the same or similar process from the above “determining” features discussed above (i.e., “determin[ing] that the user is outside of their front door’), but with respect to the “accessory devices” of Ledvina rather than the “sensors of the mobile device”. 

The Applicant’s attorney respectfully submits that these aspects of Ledvina have the same or similar deficiencies noted above, and further notes that the independent claims clearly set forth “determining ... that the user is located within a particular structure”, and that the subsequent “identifying” is then performed “in response to” (.e., both “subsequent to” and “responsive to’’) “determining that the user is located within a particular structure [specified within the device topology representation]” based on “accessing the device topology representation”. 

Finally, the Applicant’s attorney respectfully submits that the Final Office Action and the Advisory Action fail to provide any articulated reasoning with rational underpinning as to why the cited aspects of by Ledvina would utilize the “sensors of the mobile device” to determine that the user is located in the “front door area” “in response to determining” that the mobile device was located in the “front door area’.

The Appellant appears to be asserting that Ledvina fails to disclose the use of a device topology representation in determining a user location within a particular structure and how this is realized with the sensors of Ledvina. The Examiner respectfully disagrees with these assertions. The Examiner notes that based on the response provided in the above paragraph, the teachings of Ledvina only happen when the mobile which is carried by a user is present in the home or any other structure which implements the system of Ledvina. Therefore, the determining that the user is within a structure of the device topology based on known associations as outlined in col. 23, lines 1-3 is always being monitored as noted in the example in col 22, lines 10-16 and in col 12, lines 40-55, by way of sensors on the mobile device to determine where user is relevant to the building and then motion sensors within the accessory devices to determine location of the user or room user is near.

Appellant asserts on pages 20-21:
Notably, in rejecting this limitation under Lord, the Final Office Action mischaracterizes the above limitation as “wherein determining the one or more selected smart devices is based at least in part on the data indicative of the voice utterance” rather than “wherein determining the one or more selected smart devices is based at least in part on the device topology representation specifying the one or more smart devices as being located in the particular structure and in the particular room’. Final Office Action, p. 12. The Applicant’s attorney respectfully notes that this appears to be an amalgamation between this “determining” limitation and the following limitation, which provides for “generating... one or more control commands for the one or more selected smart devices based at least in part on the data indicative of the voice utterance”.

Moreover, while the cited aspects of Lord do disclose “the command recognition controller 104 may only generate a device control instruction directed to luminaires within a specific room in response to command signals 120 received by connected devices 102 within the same room’, as discussed above, the Examiner admits in the Final Office Action that “connected devices is interpreted to be the device topology”. Final Office Action, p. 11. However, the independent claims of the instant application specify that it is “the first control device, of the one or more computing devices, to which the voice utterance was provided by a user’, and that “the one or more computing devices, including the first control device, are not specified within the device topology representation”.

The Examiner respectfully disagrees with these assertions. The Examiner provided the limitation in that manner in order to show how Lord does teach the determining of selected smart devices with respect to voice information. The Examiner has already provided reasoning in the above arguments on how Lord and Ledvina do teach the one or more computing devices, including the first control device, which are not specified within the device topology representation and therefore directs the Appellant to the reasoning above. 

Appellant asserts on pages 24-25:
Thus, the cited aspects of Ledvina discuss suggesting accessory devices, which may be identified by their particular room in the suggestions of the user interface, based on the location of the user when the user operates the accessory devices. This is in contrast to “determining,... based on the device topology transcription, one or more selected smart devices... based at least in part on the device topology representation specifying the one or more smart devices as being located in the particular structure and in the particular room [of the one or more respective rooms of the particular structure, as specified by the device topology representation for the particular structure, that corresponds to the current location of the user relative to the device topology representation of the particular structure], much less doing so “in response to determining [based on accessing the device topology representation] that the user is located within the particular structure of the plurality of structures [specified within the device topology representation]’, as set forth in the independent claims of the instant application.

The Examiner respectfully disagrees with these assertions. The Appellant appears to have cited the several citations provided from Ledvina and then make a general allegation that the reference does not teach the second “determining…” step stating in bold what the reference does not teach. However, the Appellant fails to go into details as to how the reference does not teach those limitations. This is specifically taught in col. 5, lines 24-29 of Ledvina, where based on the location of the mobile device, determination of one or more accessory devices can be made associated with a user’s location. This is based on a database of accessory devices and their corresponding rooms which is maintained and used as described in col. 22, lines 5-16 where when the user is outside their front door then light information and temperature information of the lights and thermometer are provided to the user based on their location and depending on which devices a user operates when near the front door. The Figure 8 shows a sample device topology of the kitchen and Figure 12, the entire home with the specific rooms. Lastly, the Examiner further notes the ability to use voice commands in Ledvina (see col. 16, lines 18-20).

Dependent claims 3-7, 10-14, and 16-18
The Appellant does not provide any additional arguments for these claims and therefore are being rejected for similar reasons as mentioned above with respect to the independent claims.

Claim 1, 3-8, 10-18 are rejected on the ground of nonstatutory double patenting over claims 1, 5, 10, 13, and 14 over US 10699707 in view of Ledvina.
The Appellant notes that the Examiner and Appellant have resolved these issues by allowing the Appellant to submit a Terminal Disclaimer once the other issues are obtained. The Examiner notes that these rejections are being maintained as the prior art rejections are being maintained for the reasons mentioned above and since the issued patent has similar scope as this instant application. 
	
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

Conferees:
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.